Grice, Justice.
The equitable feature of this case was eliminated by the sustaining of the general demurrer of the only defendant against whom equitable relief was sought, which ruling is excepted to only insofar as it relates to dismissal of the petition against the other defendant, against whom the only relief sought is purely statutory. See in this connection, Lorenz v. DeKalb County, 215 Ga. 731 (113 SE2d 404). There being no other ground for jurisdiction in this court, the Court of Appeals and not this court has jurisdiction. Constitution, Art. VI, Sec. II, Par. IV; (Code Ann. § 2-3704).

Transferred to the Court of Appeals.


All the Justices concur.